--------------------------------------------------------------------------------

Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of December 29, 2014 (this
“Agreement”), is entered into among LINCOLN EDUCATIONAL SERVICES CORPORATION, a
New Jersey corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of April 5, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.                    Estoppel, Acknowledgement and Reaffirmation. The Loan
Parties hereby acknowledge and agree that, as of December 24, 2014, the
aggregate outstanding principal amount of the Revolving Loans was $0; and the
L/C Obligations were $7,062,625.00, each of which amounts constitutes a valid
and subsisting obligation of the Loan Parties to the Lenders that is not subject
to any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind. The Loan Parties hereby acknowledge the Loan Parties’ obligations under
the respective Loan Documents to which they are party, reaffirm that each of the
liens and security interests created and granted in or pursuant to the
Collateral Documents is valid and subsisting and agree that this Agreement shall
in no manner impair or otherwise adversely affect such obligations, liens or
security interests, except as explicitly set forth herein.


2.                    Amendments.


(a)                 Section 2.05(b)(v) of the Credit Agreement is hereby amended
to read as follows:


(v)            If at any time after the earlier of (1) the date that the
Aggregate Revolving Commitments have been reduced to at least $20,000,000 and
(2) January 15, 2015, the aggregate amount of cash and Cash Equivalents held or
controlled by the Loan Parties exceeds $15,000,000 for a period of longer than
two (2) consecutive Business Days, the Borrower shall on the next Business Day
prepay the Loans, without a corresponding reduction to the Aggregate Revolving
Commitments, in the amount necessary to (A) eliminate such excess or (B) reduce
the outstanding principal balance of Loans to $0, whichever amount is less.


(b)                The final paragraph of Section 2.06 of the Credit Agreement
is hereby amended to read as follows:
 
1

--------------------------------------------------------------------------------

The Aggregate Revolving Commitments shall automatically and permanently be
reduced to $20,000,000 on January 15, 2015. In addition, (i) upon the
Disposition of any Mortgaged Property and unless otherwise agreed in writing by
the Required Lenders, the Aggregate Revolving Commitments shall automatically
and permanently be reduced by an amount equal to the Net Cash Proceeds from such
Disposition, and (ii) upon the incurrence of any Indebtedness (other than the
Obligations) that is secured by any Mortgaged Property (including, for
clarification, any such property the Mortgage upon which is released in
connection with the incurrence of such Indebtedness) and unless otherwise agreed
in writing by the Required Lenders, the Aggregate Revolving Commitments shall
automatically and permanently be reduced by an amount equal to the net cash
proceeds from the incurrence of such Indebtedness; provided that in each case
described in clause (i) or (ii), if as a result of such reduction the L/C
Obligations would exceed the Aggregate Revolving Commitments, the Borrower shall
immediately Cash Collateralize the L/C Obligations in an amount necessary to
eliminate such excess with the Minimum Collateral Amount.


(c)                 Section 5.02(d) of the Credit Agreement is hereby amended to
read as follows:


(d)            With respect to any Credit Extension to be made after January 15,
2015, immediately after giving effect to the requested Credit Extension
(excluding L/C Credit Extensions, provided that the balance of the Revolving
Credit Loans is $0.00), the aggregate amount of cash and Cash Equivalents of the
Loan Parties shall not exceed $10,000,000.


(d)                 The final sentence of Section 7.14(b) of the Credit
Agreement is hereby amended to read as follows:


Notwithstanding the foregoing, to the extent that any of the owned real
properties located at (i) 2915 Alouette Drive, Grand Prairie, Texas, (ii) 2400
and 2410 Metrocentre Blvd, West Palm Beach, Florida, (iii) 1126 53rd Court
North, West Palm Beach, Florida or (iv) 1524 Gallatin Road, Nashville, Tennessee
are subject to Liens securing Indebtedness permitted by Section 8.03(h), the
Loan Parties shall not be required to cause any such encumbered real property to
be subject to Mortgages or otherwise deliver Real Estate Security Documents with
respect thereto.


(e)                 Section 7.15 is of the Credit Agreement is hereby amended to
read as follows:


Until January 15, 2015, the proceeds of all Borrowings made on and after
December 30, 2014 shall be maintained on deposit at Bank of America, subject to
the control of the Administrative Agent.


(f)            The “.” at the end of Section 8.01(l) of the Credit Agreement is
hereby replaced with “; and”, and a new Section 8.01(m) is hereby added to the
Credit Agreement to read as follows:


(m)            Liens on any combination of the following real properties
securing Indebtedness permitted by Section 8.03(h): (i) 2915 Alouette Drive,
Grand Prairie, Texas, (ii) 2400 and 2410 Metrocentre Blvd, West Palm Beach,
Florida, (iii) 1126 53rd Court North, West Palm Beach, Florida or (iv) 1524
Gallatin Road, Nashville, Tennessee.


(g)                 The “.” at the end of Section 8.03(g) of the Credit
Agreement is hereby replaced with “; and”, and a new Section 8.03(h) is hereby
added to the Credit Agreement to read as follows:


(h)            Indebtedness in an original principal amount of not less than
$30,000,000 secured by any combination of the following real properties: (i)
2915 Alouette Drive, Grand Prairie, Texas, (ii) 2400 and 2410 Metrocentre Blvd,
West Palm Beach, Florida, (iii) 1126 53rd Court North, West Palm Beach, Florida
or (iv) 1524 Gallatin Road, Nashville, Tennessee.
 
2

--------------------------------------------------------------------------------

(h)                 Section 10.10(a) of the Credit Agreement is hereby amended
to read as follows:


(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of the Obligations (other
than (A) contingent indemnification obligations or similar obligations not then
due and (B) obligations and liabilities under Secured Cash Management Agreements
and Secured Hedge Agreements as to which arrangements satisfactory to the
applicable provider thereof shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is transferred or to be transferred as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, (iii) subject to compliance by the
Borrower with Sections 2.05(b) and 2.06, in connection with the incurrence of
Indebtedness pursuant to Section 8.03(h) or (iv) as approved in accordance with
Section 11.01;


3.                    Effectiveness; Conditions Precedent. This Agreement shall
be effective when all of the conditions set forth in this Section 3 shall have
been satisfied:


(a)            receipt by the Administrative Agent of copies of this Agreement
duly executed by the Borrower, the Guarantors and the Required Lenders;


(b)            receipt by the Administrative Agent, for the account of each
Lender executing this Agreement, a fee in an amount equal to 0.25% of such
Lender's Revolving Commitment; and


(c)            receipt by the Administrative Agent of all other agreed fees and
expenses.


4.                   Expenses. The Loan Parties agree to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this Agreement, including without limitation the reasonable fees and
expenses of Moore & Van Allen PLLC.


5.                   Ratification of Credit Agreement. Each Loan Party
acknowledges and consents to the terms set forth herein and agrees that this
Agreement does not impair, reduce or limit any of its obligations under the Loan
Documents, as amended hereby. This Agreement is a Loan Document. Except as
expressly modified and amended in this Agreement, all of the terms, provisions
and conditions of the Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms. Each Loan
Party acknowledges and affirms all of its obligations under the Loan Documents.


6.                    Authority/Enforceability. Each Loan Party represents and
warrants as follows:


(a)            It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.


(b)            This Agreement has been duly executed and delivered by such Loan
Party and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.
 
3

--------------------------------------------------------------------------------

(c)            No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by such Loan Party of this Agreement.


(d)            The execution and delivery of this Agreement does not (i)
contravene the terms of its Organization Documents or (ii) violate any Law.


7.                   Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants to the Lenders that after giving effect to
this Agreement (a) the representations and warranties set forth in Article VI of
the Credit Agreement are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as written) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as written) as of such earlier date, (b) no event has
occurred and is continuing which constitutes a Default and (c) the Obligations
are not reduced or modified by this Agreement and are not subject to any
offsets, defenses or counterclaims.


8.                   Counterparts/Facsimile. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Agreement by facsimile or other secure
electronic format (.pdf) shall be effective as an original.


9.                   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


10.                 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


10.                 Headings. The headings of the sections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.


11.                Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


12.               Release. In consideration of the Administrative Agent’s and
the Lenders’ willingness to enter into this Agreement, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Agreement, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which each of the Loan Parties may have or claim to have against any
of the Lender Group.
 
4

--------------------------------------------------------------------------------

13.                No Actions, Claim. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Agreement on or
prior to the date hereof.


[signature pages follow]
 
5

--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
LINCOLN EDUCATIONAL SERVICES CORPORATION,
 
a New Jersey corporation
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
Chief Executive Officer
                 
GUARANTORS:
LINCOLN TECHNICAL INSTITUTE, INC.,
 
a New Jersey corporation
         
By:
/s/Shaun E. McAlmont
   
Name:
 Shaun E. McAlmont
   
Title:
President
           
NEW ENGLAND ACQUISITION, LLC,
 
a Delaware limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
 Shaun E. McAlmont
   
Title:
 President
           
SOUTHWESTERN ACQUISITION, L.L.C.,
 
a Delaware limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
 Shaun E. McAlmont
   
Title:
 President
           
NASHVILLE ACQUISITION, L.L.C.,
 
a Delaware limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
President
           
EUPHORIA ACQUISITION, LLC,
 
a Delaware limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
President
 

 

--------------------------------------------------------------------------------




 
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.,
 
a Florida corporation
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
President
           
LCT ACQUISITION, LLC,
 
a Delaware limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
President
           
NN ACQUISITION, LLC,
 
a Delaware limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
President
           
LTI HOLDINGS, LLC,
 
a Colorado limited liability company
         
By:
/s/Shaun E. McAlmont
   
Name:
Shaun E. McAlmont
   
Title:
President
 



 

--------------------------------------------------------------------------------



ADMINISTRATIVE
     
AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
         
By:
/s/Linda Lov
   
Name:
Linda Lov
   
Title:
AVP
 



 

--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender
         
By:
/s/Jonathan M. Phillips
   
Name:
Jonathan M. Phillips
   
Title:
Senior Vice President
           
BARCLAYS BANK PLC,
 
as a Lender
         
By:
/s/Alicia Borys
   
Name:
Alicia Borys
   
Title:
Vice President
           
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
         
By:
/s/Colleen McLaughlin
   
Name:
Colleen McLaughlin
   
Title:
Vice President Credit Policy
           
BMO HARRIS FINANCING, INC.,
 
as a Lender
         
By:
/s/Jason M. Clary
   
Name:
Jason M. Clary
   
Title:
Managing Director
 


 

--------------------------------------------------------------------------------